Citation Nr: 1501731	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-46 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability evaluation in excess of 70 percent from October 20, 2004, to April 1, 2008 (excluding a period of hospitalization from November 15, 2010, to August 31, 2011) for posttraumatic stress disorder (PTSD), to include a claim for a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2014, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing. A transcript of this hearing is of record.

During the course of the appeal, an October 2011 rating decision assigned a temporary total rating for a period of hospitalization from November 15, 2010, to August 31, 2011.  The Veteran has not disagreed with that determination. Therefore, the period to be addressed in this appeal is more accurately stated as excluding the period during which a temporary total rating (the 100%) has been assigned.

Additionally, an April 2014 rating decision granted TDIU effective March 14, 2014, the date of the most recent VA examination.  However, the Veteran's claim for the highest available rating for PTSD, together with his formal claim for TDIU and his testimony that he lost his employment and income as a result of service-connected PTSD, requires that the Board infer a claim for total disability from the date of onset of unemployability, prior to March 14, 2014.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the claim on appeal is more accurately stated as listed on the title page of this decision.

This appeal was processed using the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems.  The Board has reviewed the Veteran's file on the "Virtual VA" and VBMS paperless claims processing systems to ensure a total review of the evidence.


FINDING OF FACT

From October 1, 2000, signs and symptoms of psychiatric disability factually resulted in loss of gainful employment income or factual inability to obtain substantially gainful employment, although the Veteran did not manifest gross impairment in thought processes or verbal communication, grossly inappropriate behavior, inability to perform activities of daily living or maintain minimal personal hygiene, disorientation to time or place, or severe memory loss.


CONCLUSION OF LAW

From October 1, 2000, forward, the criteria for TDIU, but no greater benefit, for PTSD, were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.16, 4.125, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the present case, entitlement to service connection for PTSD was granted in a March 2008 rating decision. The RO assigned an initial 70 percent rating, effective May 11, 1999, the date of the Veteran's claim.  A temporary total rating for a period of hospitalization from September 12, 2005, to October 27, 2005 was also assigned.  An evaluation of 70 percent was assigned from October 28, 2005.

By an October 2011 rating decision assigned a temporary total rating for a period of hospitalization from November 15, 2010, to August 31, 2011; an evaluation of 70 percent was assigned from September 1, 2011.

The Veteran contends that he is entitled to a higher rating for his PTSD.  The Veteran has not expressed disagreement with the temporary total ratings assigned and the Board has not addressed those ratings in this decision.  The determination regarding the claim for TDIU is essentially favorable to the claim.  Therefore, there is no further need to discuss any duty under the VCAA.

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's PTSD has been rated as 70 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.  Under the general rating formula for mental disorders, a rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

At the outset, the Board notes that the Veteran has also been diagnosed with depression and a cognitive disorder, but that the RO has only granted service connection for PTSD.  However, the Board further notes that where it is not possible to distinguish the effects of a non-service-connected condition from those of a service-connected disability, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Although service connection for depression and a cognitive disorder has not been granted, the Board finds that it has not been established that it is possible to distinguish the Veteran's depression and cognitive disorder symptoms from his service-connected PTSD symptoms.

Consequently, it is important for the Veteran to understand that all of his psychiatric symptoms have been considered in evaluating his service-connected psychiatric disability.  However, for the reasons that follow, the Board finds that an increased rating is not warranted.

On November 2008 VA examination, the Veteran reported that he stopped working in the late 1990s due to back problems for which he was awarded disability benefits from the Social Security Administration (SSA), providing some evidence against this claim.  He complained of decreased interests and energy, frequent flashbacks, and short-term memory deficits.  He denied any active suicidal or homicidal ideations, plans, or history of attempts.  He also denied any manic-like symptoms, generalized anxiety or panic attacks, grossly inappropriate behavior, and overt psychotic symptoms such as auditory or visual hallucinations.  He had few friends, but was able to perform basic activities of daily living.  

On mental status examination, he was casually dressed and groomed.  He had mild deficits in long-term memory.  The examiner stated that he was able to maintain personal hygiene and that his social functioning was grossly intact for basic skills.  The examiner diagnosed PTSD, chronic, mild to moderate and cognitive disorder, NOS and assigned a GAF of 56.  The examiner opined that the PTSD symptoms would cause reduced reliability and productivity.  The examiner further opined that he retained cognitive and emotional capacities to do simple work tasks in a loosely supervised environment.

VA treatment records include a May 2009 report which reflects a GAF score of 45.

On March 2014 VA PTSD Disability Benefits Questionnaire examination in March 2014, the Veteran reported that he has not worked in over 10 years and believed that he could work, but only outside by himself.  He lived alone, but had one friend with whom he occasionally spent time.  He reported that he sometimes blew up at people.  On mental status examination, grooming and hygiene appeared appropriate.  He was dressed in appropriate civilian attire. Speech was normal.  He described his mood as "nervous."  Affect was appropriate.  Thought process was linear.  He denied suicidal ideation, intent, or plan and also denied homicidal ideation, intention or plan.  There was no evidence of psychosis.  Insight and judgment both appeared to be appropriate.  Memory was intact.  The examiner diagnosed chronic PTSD and moderate alcohol use disorder.  The examiner opined that the Veteran's psychiatric disability was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner indicated that all diagnostic considerations for this evaluation utilized DSM-5 diagnostic criteria which does not include GAF scores.

The examiner further opined that it was likely that the Veteran does not retain the cognitive, emotional, and behavioral capacity to engage in simple tasks in a loosely supervised environment.  He is likely to have anxiety and anger outbursts with some regularity in a work environment.

At the August 2014 hearing, the Veteran testified that he had auditory hallucinations, homicidal ideations, and thoughts of harming others.  

The Board finds that a higher evaluation of 100 percent is not warranted.  There is no indication that the Veteran has consistently had GAF scores of 40 or below.  There is also no indication from the record that the Veteran has any symptoms that would warrant an evaluation of 100 percent.  While the Veteran testified that he experienced auditory hallucinations, homicidal ideations, and had thoughts of harming others, the evidence, overall does not show that these symptoms were persistent.  The Board fully recognizes that the listed symptoms for a 100 percent schedular rating are not all encompassing and their presence is not necessarily determinative.  However, the Veteran's symptoms must cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Total occupational and social impairment, as contemplated by the rating criteria, is simply not shown or even approximated.

It is important for the Veteran to understand that a disability evaluation of 70 percent will cause him many problems and that this fact is not in dispute.  If there were no problems associated with his disability during this period, there would be no basis for a compensable evaluation (zero), let alone a 70 percent evaluation.  The Veteran's statements made during the November 2008 and March 2014 VA examinations in many respects support a 70% evaluation, not a 100% finding.
      
With regard to the TDIU claim, as previously discussed, the Veteran is in receipt of TDIU benefits from March 14, 2014, the date of the most recent VA examination.  However, during the August 2014 hearing the Veteran testified that he has been unemployed since at least October 2000.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities will be rated as totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).

As previously discussed, the Veteran has been in receipt of a 70 percent disability rating for PTSD since May 11, 1999, which meets the schedular requirements for assigning a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(a).

In addition to the evidence discussed above, the record includes a January 1994 SSA notice of decision which shows that the Veteran was awarded disability benefits due to severe degenerative disc disease, mental retardation and autism, and substance addiction disorders.

On May 2000 VA examination, the examiner noted that the Veteran had some difficulty getting along with his superiors, but was able to keep his feelings to himself and worked fairly successfully until his back problems limited his ability to work in construction.

In an August 2008 Application for Increased Compensation based on Unemployability, the Veteran indicated that he was unemployable due to his PTSD and last worked as a janitor January 1996.

VA treatment records include a February 2011 report which reflects that he worked in construction for one year.

At the August 2014 hearing, the Veteran testified that he last worked about 14 years ago, around October 2000.  He testified that he left the job because he could not get along with others.  The Veteran was asked to provide the Board with documentation from his former employer confirming his last date of employment, but none was provided.  In light of the disposition of this case, the Board finds that further development (i.e., delay) on this issue is superfluous.

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected PTSD was sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level for the period prior to and since March 14, 2014.  

Simply stated, the Board can determine no distinction in the Veteran's employability prior to and after March 14, 2014.  The examination only confirms the Veteran's contentions.   

Since the Board does not know the exact date that the Veteran became unemployable due to his service connected disability, the Board will assign October 1, 2000 as the first date on which TDIU was factually ascertainable, based upon a review of the medical and lay evidence of record and the Veteran's credible testimony.  That is the most favorable date available for a grant of TDIU, resolving reasonable doubt in the Veteran's favor.

In that regard, the Board recognizes that prior to the filing of the increased rating and TDIU claim in 2008, the Veteran was awarded SSA benefits in part due to his nonservice-connected back disability.  However, the March 2014 VA examination which provided the basis for the RO's award of TDIU only confirms and supports the remaining evidence of record which shows that the Veteran is primarily unemployable (or also unemployable) due to his service-connected PTSD.  

In this regard, there is no evidence of record that refutes the March 2014 VA examiner's opinion that [due to the Veteran's PTSD symptoms] he likely does not retain the cognitive, emotional, and behavioral capacity to engage in even simple tasks in a loosely supervised environment.  Nor is there any contrary opinion of record which suggests that the Veteran is unemployable due solely to his nonservice-connected back disability.  

Moreover, despite his back disability, the record reflects that the Veteran attempted to work after the issuance of the 1994 SSA decision and most recently in 2011, but was unable to maintain gainful employment due to his PSD symptoms.  His ability to maintain only marginal employment, at best, during the course of the appeal further supports the award of a TDIU prior to March 14, 2014. 

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU were met on or about October 1, 2000.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

A rating in excess of 70 percent for PTSD is denied.

TDIU is granted from October 1, 2000, forward (exclusive of periods of a temporary total rating), subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


